PURCHASE AND SALE AGREEMENT This AGREEMENT is made as of this 25th day of August, 2008, by and between 1stSource Corporation Investment Advisors, Inc., an Indiana corporation with a principal place of business at 100 North Michigan Street, South Bend, Indiana 46601 (“Seller”) and WAHoldings, Inc., a Utah corporation with a principal place of business at 150 Social Hall Avenue, 4th Floor, Salt Lake City, Utah 84111 (“Buyer”). WHEREAS, Seller acts as investment adviser and sponsor to the 1stSource
